Title: From Thomas Jefferson to Joseph Rapin, 17 April 1801
From: Jefferson, Thomas
To: Rapin, Joseph



sir
Monticello Apr. 17. 1801.

I duly recieved your letter under cover of Capt. Lewis’s. what you propose as to the arranging the apartments is very right.of Edward I know very little, as he has been but a short time in my service. it is yet to be seen therefore how far he may be fit for his present station. the negro whom he thinks so little of, is a most valuable servant.I propose to leave this place on the 25th. instant, and if health & weather permits, I shall be with you on the 28th. I shall have with me two gentlemen, travelling companions, who will possibly take beds with us. I would wish you therefore to have rooms & beds prepared for them. I hope I shall find Julien with you, and every thing ready mounted for the entertainment of company. accept assurances of my friendly attachment.

Th: Jefferson

